UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6536


JAMES HENRY SMITH,

                Plaintiff - Appellant,

          v.

BRYAN MCCLURE, Dr.; JANE DOE, Nurse; CATAWBA VALLEY MEDICAL
CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.    Robert J. Conrad,
Jr., Chief District Judge. (5:11-cv-00012-RJC)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Henry Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Henry Smith appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006), and the court’s order denying his subsequent

Fed. R. Civ. P. 59(e) motion.      We have reviewed the record and

find   no   reversible   error.   Accordingly,   we   affirm   for   the

reasons stated by the district court.     See Smith v. McClure, No.

5:11-cv-00012-RJC (W.D.N.C. Feb. 11, 2011 & Mar. 25, 2011).          We

deny Smith’s motion to appoint counsel.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                  2